Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered February 25, 1994, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 7 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. The warrant for the search of the house where defendant was arrested was supported by probable cause, since the affidavit submitted in support thereof showed, inter alia, that members of an extensive drug operation frequented or had telephone *332contact with the location (People v Tambe, 71 NY2d 492, 501-503). The record belies defendant’s unpreserved challenge to his guilty plea (see, People v Lopez, 71 NY2d 662).
We perceive no abuse of sentencing discretion. We have considered defendant’s remaining contentions, including those contained in his supplemental pro se brief, and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Rubin and Andrias, JJ.